 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   GLENN LEVY,                                          Civil No. 2:20-CV-925

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

17   administrative proceedings. On remand, the Administrative Law Judge will:

18      •     Re-evaluate all opinion evidence, including, but not limited to, the opinion of Brent

19            Packer, M.D., articulating the persuasive value of each opinion. We recommend the ALJ

20            address the July 2018 opinion of Kim Burrow, LICSW, as well as the lay witness reports,

21            including the function report completed by Barbara Levy.

22      •     Re-evaluate the claimant’s subjective complaints, as needed.

23

24

     Page 1         ORDER - [2:20-CV-925]
 1
        •     Further develop the record, including providing for a new hearing and issuing a new
 2
              decision.
 3
              Upon proper presentation, this Court will consider Plaintiff’s application for cost and
 4
     attorney’s fees under 28 U.S.C. § 4212(d).
 5

 6

 7
              DATED this 4th day of May, 2021.
 8

 9
                                                           A
                                                           BRIAN A. TSUCHIDA
10
                                                           United States Magistrate Judge
11

12
     Presented by:
13
     s/ Katherine B. Watson
     KATHERINE B. WATSON
14
     Special Assistant United States Attorney
     Office of the General Counsel
15
     Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
16
     Seattle, WA 98104-7075
     Telephone: (206) 615-2139
17
     Fax: (206) 615-2531
     katherine.watson@ssa.gov
18
     Of Counsel:
19
     JAMES E. BIELENBERG JR.
     Assistant Regional Counsel
20
     Office of the General Counsel
     Social Security Administration
21
     701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
22
     James.Bielenberg@ssa.gov
23

24

     Page 2      ORDER - [2:20-CV-925]
